DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/15/2021 and 11/12/2021 have been entered.  

Claim Amendments
	Claims 4 and 16 have an additional amendment vis-à-vis the 3/17/2021 version of claims that is not noted with mark-ups.  Specifically, in line 3 of each claim the molecule name “CHIR99021” has been changed to “CHIR9902”.  
 
Election/Restrictions
Applicants previously elected Group I, drawn to a method comprising culturing cells to produce 3-D lung tissue, and optionally further comprising engrafting the 3-D lung tissue into a subject, and more specifically species B, drawn to methods comprising culturing cells from ventral-anterior foregut spheroid derived from pluripotent stem cells into tissue comprising 3-D lung-like epithelium... and obtaining 3-D lung tissue from the cultured tissue comprising 3-D lung-like epithelium.
Claims 1, 3, 4, 7, 11-13, 15, 16, 18 and 19 read on the elected invention.  Claims 1, 3, 4, 6, 7, 11-13, 15, 16, 18 and 19 have been examined in so far as they read on the elected species.  Claims 9 and 10 remain withdrawn from consideration, being directed to a non-elected invention. 

Claim Interpretation
	Claim 1 is directed to a method comprising two active steps: (a) culturing, and (b) obtaining.  
The elected species of the method involves (a) culturing cells from the ventral-anterior foregut spheroid tissue, which have been derived from pluripotent stem cells, under conditions effective to activate each of the following signaling pathways (i) FGF signaling pathway, (ii) retinoic acid signaling pathway, and (iii) Wnt signaling pathway.  The claim requires all three of the signaling pathways to be activated.  The (a) culturing step must result in differentiation of the ventral-anterior foregut spheroid tissue into tissue comprising 3-D lung-like epithelium.  The 
The (b) obtaining step only specifies the end result: obtaining 3-D lung tissue from the cultured tissue (produced in (a)), said 3D lung tissue comprising at least some lung bud tip progenitor cells that co-express both Sox9 and Sox2 (“expressing...SOX2+ protein” is interpreted as meaning “expresses SOX2 protein”).  In the absence of a specific definition in the specification, the term “3-D lung tissue” is interpreted as covering any one or more lung cells in a 3D agglomeration.  The lung cells (including the lung tip progenitor cells) may be the same as, or different than, the 3-D lung-like epithelial cells. If the 3D lung-like epithelium does not comprise at least one lung bud tip progenitor cell that co-expresses SOX9 and SOX2, then some manipulation (e.g. further culture or manipulation) must be carried out as part of the ‘obtaining’ step in order to result in formation of 3D lung tissue that comprises at least some lung bud tip progenitor cell that co-expresses SOX9 and SOX2.  The specification teaches that lung tip progenitor cells are multipotent progenitor cells residing at the tips of bifurcating epithelial tubes that give rise to all lung epithelial types (See ¶0009).  The specification characterizes human lung bud tip [epithelial] cells as co-expressing SOX9 and SOX2 (See ¶0010).  (The specification describes culture of human fetal distal lung epithelial progenitors at Examples V-VIII, but it is not clear these are the same as “human lung bud tip progenitors”.)

Claim 11 is directed to a method of treating a mammalian subject having a damaged lung with reduced function, comprising: carrying out steps a) and b) as required by claim 1, and then c) engrafting the obtained 3D lung tissue at the site of injury.  By virtue of engrafting new lung tissue at a site, the step will inherently serve to repopulate at least a portion of the site with the engrafted cells (cells of the 3D lung tissue).  The engrafted cells/tissue will necessarily supplement the function to at least some degree for some period of time, thereby treating the subject.  (Treatment is being broadly interpreted as covering any embodiment wherein at least some supplement in function is provided for at least some time).  

	Claim 12 attempts to further limit the method of parent claim 11 by defining the condition with which the lung damage is associated.  However, the language used by claim 12 (wherein the damage is associated with, but not limited to....) does not recite a closed group of alternatives, rather it permits for the lung damage to be associated with any condition.  

Status of Prior Objections/Rejections
RE: Objection to claims 1 and 11:
	The amendment to claims 1 and 11 partially obviate the basis of the prior objection.  The objection is maintained for the reasons set forth below.

RE: Rejection of claims 4, 6, and 16 under 35 USC 112(b), indefiniteness:
	The amendments to claims 4 and 16 is effective to obviate the prior basis of rejection.  The rejection is withdrawn.
	Cancellation of claim 6 renders the prior rejection thereof moot.

RE: Rejection of claim 6 under 35 USC 112(d), failure to further limit:
	Cancellation of claim 6 renders the prior rejection thereof moot.

RE: Rejection of claims 1, 3, 4, 6, and 7 under 35 USC 102(a)(1) over Chen et al or Snoeck et al, and Rejection of claims 11-13, 15, 16, 18, and 19 over Snoeck et al:
	Applicants have addressed the rejections en bloc:
	Applicants traverse on the grounds that the cells that co-express SOX2 and SOX9 in the LBOs of Chen et al and/or the BLBOs of Snoeck et al are not lung bud tip progenitors.
	It is initially noted that Chen et al and Snoeck et al teach the same method steps and same final organoid structure, thus the arguments for/against the two references are identical.  While neither Chen et al nor Snoeck et al use the term “lung bud tip progenitors”, the SOX2/SOX9 co-positive cells in the (B)LBOs appear to be lung bud tip progenitors. This conclusion is based on the fact that Chen et al and Snoeck et al create the 3D lung tissue by a method substantially identical to that disclosed in the instant application, Chen et al and Snoeck et al teach the (B)LBOs contain cells co-expressing SOX2 and SOX9 (the only phenotypic feature of lung bud tip progenitors described in the instant application), and those cells that co-express SOX2 and SOX9 are found in branching tubes within the (B)LBOs (See Chen et al, Suppl Fig. 4d; Snoeck et al ¶0066, Fig 9B).  Thus, there is a reasonable basis to conclude that the cells that co-express SOX2/SOX9 are lung bud tip progenitor cells, and thus the (B)LBOs, at least after 170 days, read on 3D lung tissue comprising lung bud tip progenitor cells co-expressing both SOX9 protein and SOX2 protein.  The rejections are modified to address the current claim limitations.

New/Maintained Grounds of Objection/Rejection
Claim Objections
	Claims 1 and 11 are objected to for minor informalities: 
	In both claims 1 and 11 the phrase “SOX2+ protein” should be amended to “SOX2[[+]] protein”.  The protein is SOX2. 
Correction is required.

Improper Markush Grouping
	As set forth in the 6/23/2020 restriction requirement, each of claims 1 and 11 recite two alternative species within each claim.  The species are distinguished by what cell is used in the (a) culturing step.  Each of claims 1 and 11 permit for the cells to be either (i) cells isolated from a human lung in vitro, or (ii) cells from ventral-anterior foregut spheroid tissue derived from pluripotent stem cells in vitro.  The types of cells are considered alternatively usable members with the methods, and thus the claims are considered Markush claims.  MPEP 2117(I).  All of the dependent claims incorporate all limitations of the parent independent claims, and thus are also considered Markush claims.
Claims 1, 3, 4, 6, 7, 11-13, 15, 16, 18 and 19 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 1 and 11 (which is inherited by dependent claims 3, 4, 6, 7, 12, 13, 15, 16, 18 and 19) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the scope of “cells isolated from a human lung” includes numerous different cell types, including endothelial and mesodermal cells.  The scope of “cells from ventral-anterior foregut spheroid tissue derived from pluripotent stem cells” is also broad in that it can contain lung progenitor cells, thyroid progenitor cells and/or pancreatic progenitor cells.  Thus there is no structural similarity between the two recited cell alternatives. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the 10/15/2021 amendment, in line 3 of each of claims 4 and 16, the molecule “CHIR99021” has been changed to “CHIR9902”.  The original disclosure does not envisage a molecule named “CHIR9902”, but rather only “CHIR99021” (See, e.g. ¶0021), and thus the change is considered to introduce new matter.  Claims 4 and 16 are thus rejected as containing new matter.
For purposes of compact prosecution, as this appears to be a typographical error, further examination will consider the required molecule to be “CHIR99021”.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends from claim 11.  Claim 11 requires treatment of a mammalian subject having a damaged lung tissue with reduced function.  Claim 12 defines the condition with which the lung damage is associated.  However, the language used by claim 12 (wherein the damage is associated with, but not limited to....) does not recite a closed group of alternatives, rather it permits for the lung damage to be associated with any condition.  Thus, claim 12 does not further limit the scope of parent claim 11.  Both claims 11 and 12 permit the lung damage to be associated with any condition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Nature Cell Biol, e-pub April 24, 2017).
	Chen et al disclose generation of lung bud organs (LBOs) by: 
differentiating human pluripotent stem cells (ESCs or iPSCs) to definitive endoderm, 
differentiating the definitive endoderm to anterior foregut endoderm (AFE), 
inducing ventralization of the AFE by exposure to BMP4, FGF10, FGF7, retinoic acid and CHIR99201, thereby causing release of adherent structures and formation of clumps (i.e. spheroids), and 
continuing to culture the suspended clumps (spheroids) in presence of BMP4, FGF10, FGF7, retinoic acid and CHIR99201 for 25 days to form LBOs (See Pg. 542, col. 2-Pg. 543, col. 1, and Suppl Fig. 1b).
Chen et al disclose embedding the 25 day LBOs in Matrigel and further culturing in the presence of CHIR99021, FGF10, FGF7, BMP4 and retinoic acid.  Chen et al report the presence of a variety of lung cell types in the LBOs, including Sox9+ cells (See Pg. 544, col. 1-2, and Suppl Fig. 1b).  Chen et al maintains the LBOs in Matrigel culture for >170 days.  Chen et al report the d170 tissue contained some cells that co-expressed SOX9 and SOX2 (See Pg. 545, col 2, Suppl Fig. 4d).
The method of Chen et al reads on the instant claims as follows:
Regarding claim 1: Chen et al teaches a method.  
The step of culturing the ventralized AFE clumps in the presence of BMP4, FGF10, FGF7, retinoic acid and CHIR99021 to develop the LBOs reads on the claimed step of culturing cells from ventral-anterior foregut spheroids derived from pluripotent stem cells in vitro, wherein the culturing results in differentiation of the cells...into tissue comprising 3-D lung like epithelium.   The LBOs read on 3-D lung-like epithelium, noting they contain at least some cells having at least some markers of epithelial cells (p63, see Pg. 543, col. 1).  Furthermore, the FGF10 and FGF7 each serve to activate the FGF signaling pathway.  The retinoic acid serves to activate the retinoic acid pathway.  The CHIR99021 serves to activate the Wnt signaling pathway.  
obtaining 3-D lung tissue from the cultured tissue comprising 3-D lung-like epithelium.  After 170 days in culture, the lung tissue developed comprises cells co-expressing SOX9 and SOX2.  While Chen et al does not use the term “lung bud tip progenitors”, the SOX2/SOX9 co-positive cells appear to be lung bud tip progenitors. This conclusion is based on the fact that Chen et al create the 3D lung tissue by a method substantially identical to that disclosed in the instant application, Chen et al teach the LBOs contain cells co-expressing SOX2 and SOX9 (the only phenotypic feature of lung bud tip progenitors described in the instant application), and those cells that co-express SOX2 and SOX9 are found in branching tubes within the LBOs (See Chen et al, Suppl Fig. 4d).  Thus, there is a reasonable basis to conclude that the cells that co-express SOX2/SOX9 are lung bud tip progenitor cells, and thus the LBOs, at least after 170 days, read on 3D lung tissue comprising lung bud tip progenitor cells co-expressing both SOX9 protein and SOX2 protein.  
Regarding claims 3 and 4: Following the discussion of claim 1 above, the FGF7 and FGF10 read on small molecules or agonists that active the FGF signaling pathway.  The CHIR99021 reads on a small molecule that activates the Wnt signaling pathway.  In Supplementary Table 1, Chen et al teach they use all-trans retinoic acid, which reads on a small molecule that activates the RA signaling pathway.  
Regarding claim 6: In the method of Chen the step of culturing the AFE spheroids (and then the LBOs) in the presence of the FGF7, FGF10, RA and CHIR99021 at specified time periods reads on the claim step of activating one or more signaling pathways within the cells from the ventral-anterior foregut spheroid tissue ...occurs over a specified temporal period, as well as activating two or more signaling pathways.
Regarding claim 7: The method of Chen et al involves differentiating human pluripotent stem cells (hESCs or iPSCs) into definitive endoderm, then into AFE, then into ventralized AFE.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snoeck et al (US 2020/0093959).
	Snoeck et al disclose the same protocol as Chen et al, described above (See Snoeck et al, ¶0059-0060, 0062-0066, 0115-0189).  For brevity it will not be repeated.  Snoeck et al use the phrase “branched lung bud organ (BLBOs)”.  The BLBOs contain cells that co-express SOX2 and SOX9 in tubules (See ¶0066 and Fig. 9B).
	Snoeck et al teach the BLBOs can be made using iPSCs which have been genetically corrected via CRISPR/Cas technology to correct defective genes, and the BLBOs can be used for treatment of lung diseases related to the defective genes (See Snoeck et al, ¶0033-0046).
The method of Snoeck et al reads on instant claims as follows:
Regarding claim 1: Snoeck et al teaches a method.  
The step of culturing the ventralized AFE clumps in the presence of BMP4, FGF10, FGF7, retinoic acid and CHIR99021 to develop the BLBOs reads on the claimed step of culturing cells from ventral-anterior foregut spheroids derived from pluripotent stem cells in vitro, wherein the culturing results in differentiation of the cells...into tissue comprising 3-D lung like epithelium.   The LBOs read on 3-D lung-like epithelium, noting they contain at least some cells having at least some markers of epithelial cells (p63, see ¶0060).  Furthermore, the activate the FGF signaling pathway.  The retinoic acid serves to activate the retinoic acid pathway.  The CHIR99021 serves to activate the Wnt signaling pathway.  
The step of continuing the culture of the BLBOs in the Matrigel reads on the claimed step of obtaining 3-D lung tissue from the cultured tissue comprising 3-D lung-like epithelium.  After 170 days in culture, the lung tissue developed comprises cells co-expressing SOX9 and SOX2.  Snoeck et al describes the BLBOs as “branched lung bud organs”, while they do not use the specific term “lung bud tip progenitors”, the SOX2/SOX9 co-positive cells appear to be lung bud tip progenitors. This conclusion is based on the fact that Snoeck et al create the 3D lung tissue by a method substantially identical to that disclosed in the instant application, Snoeck et al teach the BLBOs contain cells co-expressing SOX2 and SOX9 (the only phenotypic feature of lung bud tip progenitors described in the instant application), and those cells that co-express SOX2 and SOX9 are found in branching tubules within the BLBOs (See ¶0066).  Thus, there is a reasonable basis to conclude that the cells that co-express SOX2/SOX9 are lung bud tip progenitor cells, and thus the BLBOs, at least after 170 days, read on 3D lung tissue comprising lung bud tip progenitor cells co-expressing both SOX9 protein and SOX2 protein.  
Regarding claims 3 and 4: Following the discussion of claim 1 above, the FGF7 and FGF10 read on small molecules or agonists that active the FGF signaling pathway.  The CHIR99021 reads on a small molecule that activates the Wnt signaling pathway.  Snoeck et al use all-trans retinoic acid (See ¶0117), which reads on a small molecule that activates the RA signaling pathway.  
Regarding claim 6: In the method of Snoeck et al the step of culturing the AFE spheroids (and then the BLBOs) in the presence of the FGF7, FGF10, RA and CHIR99021 at specified time periods reads on the claim step of activating one or more signaling pathways within the cells from the ventral-anterior foregut spheroid tissue ...occurs over a specified temporal period, as well as activating two or more signaling pathways.
Regarding claim 7: The method of Snoeck et al involves differentiating human pluripotent stem cells (hESCs or iPSCs) into definitive endoderm, then into AFE, then into ventralized AFE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (US 2020/0093959).
The teachings of Snoeck et al are set forth above. 
Regarding claims 11-13: Following the discussion of claim 1, above, Snoeck et al teach steps a) and b) of claim 11.  Snoeck et al further teach that BLBOs can be generated using genetically engineered iPSCs and can then be used to treat lung disorders stemming from certain genetic disorders, including cystic fibrosis.  
prima facie obvious to have generated the BLBOs using iPSCs edited via either of the known CRISPR technologies and to then have engrafted the BLBOs into a subject suffering from cystic fibrosis caused by one of the specific genetic defects for the purpose of providing cells capable of producing the corrective protein.  The motivation to do so is found in the teachings of Snoeck et al.  One would have had a reasonable expectation of success because Snoeck et al teach the gene editing techniques were known in the art, and Snoeck et al teach that the BLBOs can successfully be transplanted and expected to develop in vivo.  
Regarding claims 15, 16, 18 and 19: For the reasons set froth for the rejections of claims 3, 4, 6 and 7 above, the method of Snoeck et al teaches/satisfies each of these claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633